

PRIVATE PLACEMENT PURCHASE AGREEMENT
 
___________________ (including any other persons or entities purchasing Notes
(as defined below) hereunder for whom the undersigned Holder holds contractual
and investment authority, the “Holder”) enters into this Private Placement
Purchase Agreement (the “Agreement”) with PDL BioPharma, Inc.  (the “Company”)
on ___________, 2010 whereby the Holder will purchase (the “Purchase”) a portion
of the Company’s ______% Convertible Senior Notes due 2015 (the “Notes”) that
will be issued pursuant to the provisions of an Indenture dated as of
____________, 2010 between the Company and The Bank of New York Mellon Trust
Company, N.A., as Trustee (the “Trustee”), as it may be supplemented or amended
from time to time (the “Indenture”).
 
On and subject to the terms hereof, the parties hereto agree as follows:
 
Article I:  Purchase of Notes
 
Subject to the terms set forth in this Agreement, the Holder hereby agrees to
purchase from the Company, and the Company hereby agrees to issue and sell to
the Holder, the following principal amount of the Notes for the cash purchase
price specified below:
 
Principal Amount of Notes to be Purchased:
$                                                                     
(the “Purchased Notes”).

 
Purchase Price: ______% of the principal amount of the Purchased Notes
($                               ) (the “Purchase Price”).
 
The closing of the Purchase (the “Closing”) shall occur on a date (the “Closing
Date”) no later than three business days after the date of this Agreement.  At
the Closing, (a) the Holder shall deliver or cause to be delivered to the
Company the Purchase Price, and (b) the Company shall issue to the Holder the
Purchased Notes; provided, however, that the parties acknowledge that the
issuance of the Purchased Notes to the Holder may be delayed due to procedures
and mechanics within the system of the Depository Trust Company and that such
delay will not be a default under this Agreement so long as (i) the Company is
using its best efforts to effect the issuance of one or more global notes
representing the Purchased Notes, (ii) such delay is no longer than three
business days, and (iii) interest shall accrue on such Purchased Notes from the
Closing Date.  Simultaneously with or after the Closing, the Company may issue
Notes to one or more other investors.
 
Article II:  Covenants, Representations and Warranties of the Company
 
The Company hereby covenants as follows, and makes the following representations
and warranties, each of which is and shall be true and correct on the date
hereof and on the Closing Date, to the Holder, Lazard Frères & Co. LLC and
Lazard Capital Markets LLC, and all such covenants, representations and
warranties shall survive the Purchase.
 
Section 2.1          Power and Authorization.  The Company is duly incorporated,
validly existing and in good standing, and has the power, authority and capacity
to execute and deliver this Agreement and the Indenture, to perform its
obligations hereunder and thereunder, and to consummate the Purchase
contemplated hereby.

 
 

--------------------------------------------------------------------------------

 
 
Section 2.2          Valid and Enforceable Agreements; No Violations.  This
Agreement has been duly executed and delivered by the Company and constitutes a
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, except that such enforcement may be
subject to (a) bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or other similar laws affecting or relating to enforcement of
creditors’ rights generally, and (b) general principles of equity, whether such
enforceability is considered in a proceeding at law or in equity (the
“Enforceability Exceptions”).  At the Closing, the Indenture, substantially in
the form of Exhibit A hereto, will have been duly executed and delivered by the
Company and will govern the terms of the Purchased Notes, and will constitute a
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, except that such enforcement may be
subject to the Enforceability Exceptions.  This Agreement, the Indenture and
consummation of the Purchase will not violate, conflict with or result in a
breach of or default under (i) the charter, bylaws or other organizational
documents of the Company, (ii) any agreement or instrument to which the Company
is a party or by which the Company or any of its assets are bound, or (iii) any
laws, regulations or governmental or judicial decrees, injunctions or orders
applicable to the Company.
 
Section 2.3          Validity of the Purchased Notes.  The Purchased Notes have
been duly authorized by the Company and, when executed and authenticated in
accordance with the provisions of the Indenture and delivered to the Holder
pursuant to the Purchase in accordance with the terms of this Agreement, the
Purchased Notes will be valid and binding obligations of the Company,
enforceable in accordance with their terms, except that such enforcement may be
subject to the Enforceability Exceptions, and the issuance of the Purchased
Notes will not be subject to any preemptive, participation, rights of first
refusal or other similar rights.  Assuming the accuracy of the Holder’s
representations and warranties hereunder, the Purchased Notes (a) will be issued
in the Purchase exempt from the registration requirements of the Securities Act
of 1933, as amended (the “Securities Act”) pursuant to Section 4(2) of the
Securities Act and Rule 506 of Regulation D promulgated under the Securities
Act, and (b) will be issued in compliance with all applicable state and federal
laws concerning the issuance of the Purchased Notes.
 
Section 2.4          Validity of Underlying Common Stock.  The Purchased Notes
will be convertible into shares (the “Conversion Shares”) of the Company’s
common stock, par value $0.01 per share (the “Common Stock”), in accordance with
the terms of the Purchased Notes.  The Conversion Shares have been duly
authorized and reserved by the Company for issuance upon conversion of the
Purchased Notes and, when issued upon conversion of the Purchased Notes in
accordance with the terms of the Purchased Notes and the Indenture, will be
validly issued, fully paid and non-assessable, and the issuance of the
Conversion Shares will not be subject to any preemptive, participation, rights
of first refusal or other similar rights.
 
Section 2.5          Listing Approval.  At the Closing Date, the Conversion
Shares shall be listed on the NASDAQ Stock Market.
 
Section 2.6          Disclosure.  On or before the first business day following
the date of this Agreement, the Company shall issue a publicly available press
release or file with the Securities and Exchange Commission (the “SEC”) a
Current Report on Form 8-K disclosing all material terms of the Purchase and
certain other matters concerning the Company (to the extent not previously
publicly disclosed).
 
Article III:  Covenants, Representations and Warranties of the Holder
 
The Holder hereby covenants as follows, and makes the following representations
and warranties, each of which is and shall be true and correct on the date
hereof and on the Closing  Date, to the Company, Lazard Frères & Co. LLC and
Lazard Capital Markets LLC, and all such covenants, representations and
warranties shall survive the Purchase.
 
Section 3.1          Power and Authorization.  The Holder is duly organized,
validly existing and in good standing, and has the power, authority and capacity
to execute and deliver this Agreement, to perform its obligations hereunder, and
to consummate the Purchase contemplated hereby.  If the Holder that is signatory
hereto is executing this Agreement to effect the purchase of Notes by one or
more other persons or entities (who are thus included in the definition of
“Holder” hereunder), (a) such signatory Holder has all requisite discretionary
and contractual authority to enter into this Agreement on behalf of, and bind,
each such other person or entity that is acquiring Purchased Notes, and
(b) Exhibit B hereto is a true, correct and complete list of (i) the name of
each party acquiring (as beneficial owner) Purchased Notes hereunder, and
(ii) the principal amount of Purchased Notes being acquired by such Holder.

 
2

--------------------------------------------------------------------------------

 
 
Section 3.2          Valid and Enforceable Agreement; No Violations.  This
Agreement has been duly executed and delivered by the Holder and constitutes a
legal, valid and binding obligation of the Holder, enforceable against the
Holder in accordance with its terms, except that such enforcement may be subject
to the Enforceability Exceptions.  This Agreement and consummation of the
Purchase will not violate, conflict with or result in a breach of or default
under (i) the Holder’s organizational documents, (ii) any agreement or
instrument to which the Holder is a party or by which the Holder or any of its
assets are bound, or (iii) any laws, regulations or governmental or judicial
decrees, injunctions or orders applicable to the Holder.
 
Section 3.3          Qualified Institutional Buyer.  The Holder is a “qualified
institutional buyer” within the meaning of Rule 144A promulgated under the
Securities Act.
 
Section 3.4          Restricted Stock.  The Holder (a) acknowledges that the
issuance of the Purchased Notes pursuant to the Purchase, and the issuance of
any of the Conversion Shares upon conversion of the Purchased Notes, have not
been and will not be registered under the Securities Act or any state securities
laws, and the Purchased Notes and Conversion Shares are being offered and sold
in reliance upon exemptions provided in the Securities Act and state securities
laws for transactions not involving any public offering and, therefore, cannot
be sold, transferred, offered for sale, pledged, hypothecated or otherwise
disposed of unless they are subsequently registered and qualified under the
Securities Act and applicable state laws or unless an exemption from such
registration and qualification is available, and that evidence of the Purchased
Notes and Conversion Shares will bear a legend to such effect, and (b) is
purchasing the Purchased Notes and Conversion Shares for investment purposes
only, for the account of the Holder and not with any view toward a distribution
thereof or with any intention of selling, distributing or otherwise disposing of
the Purchased Notes or Conversion Shares in a manner that would violate the
registration requirements of the Securities Act.  The Holder is able to bear the
economic risk of holding the Purchased Notes and Conversion Shares for an
indefinite period and has sufficient knowledge and experience in financial and
business matters so as to be capable of evaluating the merits and risks of its
investment in the Purchased Notes and Conversion Shares.  The Holder has
received all such information regarding the Purchase and the Purchased Notes and
Conversion Shares as it deems necessary to make a decision with respect to the
Purchase.
 
Section 3.5          No Affiliate Status.  The Holder is not, and has not been
during the consecutive three month period preceding the date hereof, a director,
officer or “affiliate” within the meaning of Rule 144 promulgated under the
Securities Act (an “Affiliate”) of the Company.
 
Section 3.6          No Illegal Transactions.  The Holder has not, directly or
indirectly, and no person acting on behalf of or pursuant to any understanding
with the Holder has, engaged in any transactions in the securities of the
Company (including, without limitation, any Short Sales (as defined below)
involving any of the Company’s securities) since the time that such Holder was
first contacted by either the Company, Lazard Frères & Co. LLC or Lazard Capital
Markets LLC or any other person regarding an investment in the Purchased Notes
or the Company.  Such Holder covenants that neither it nor any person acting on
its behalf or pursuant to any understanding with such Holder will engage,
directly or indirectly, in any transactions in the securities of the Company
(including Short Sales) prior to the time the transactions contemplated by this
Agreement are publicly disclosed.  “Short Sales” include, without limitation,
all “short sales” as defined in Rule 200 of Regulation SHO promulgated under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and all types
of direct and indirect stock pledges, forward sale contracts, options, puts,
calls, short sales, swaps, derivatives and similar arrangements (including on a
total return basis), and sales and other transactions through non-U.S.
broker-dealers or foreign regulated brokers.  Solely for purposes of this
Section 3.6, subject to the Holder's compliance with its obligations under the
U.S. federal securities laws and the Holder's internal policies, “Holder” shall
not be deemed to include any subsidiaries or affiliates of the Holder that are
effectively walled off by appropriate “Chinese Wall” information barriers
approved by the Holder's legal or compliance department (and thus have not been
privy to any information concerning the Purchase).

 
3

--------------------------------------------------------------------------------

 
 
Section 3.7          Adequate Information; No Reliance. The Holder acknowledges
and agrees that (a) the Holder has been furnished with all materials it
considers relevant to making an investment decision to enter into the Purchase
and has had the opportunity to review the Company’s filings with the SEC,
including, without limitation, all filings made pursuant to the Exchange Act,
(b) the Holder has had a full opportunity to ask questions of the Company
concerning the Company, its business, operations, financial performance,
financial condition and prospects, and the terms and conditions of the Purchase,
(c) the Holder has had the opportunity to consult with its accounting, tax,
financial and legal advisors to be able to evaluate the risks involved in the
exchange of the Existing Notes pursuant hereto and to make an informed
investment decision with respect to such Purchase and (d) the Holder is not
relying, and has not relied, upon any statement, advice (whether accounting,
tax, financial, legal or other), representation or warranty made by the Company
or any of its affiliates or representatives including, without limitation,
Lazard Frères & Co. LLC and Lazard Capital Markets LLC, except for (A) the
publicly available filings made by the Company with the SEC under the Exchange
Act, and (B) the representations and warranties made by the Company in this
Agreement.
 
Section 3.8          No Public Market. The Holder understands that no public
market exists for the Purchased Notes, and that there is no assurance that a
public market will ever develop for the Purchased Notes.
 
Article IV:  Miscellaneous
 
Section 4.1          Entire Agreement.  This Agreement and any documents and
agreements executed in connection with the Purchase embody the entire agreement
and understanding of the parties hereto with respect to the subject matter
hereof and supersede all prior and contemporaneous oral or written agreements,
representations, warranties, contracts, correspondence, conversations, memoranda
and understandings between or among the parties or any of their agents,
representatives or affiliates relative to such subject matter, including,
without limitation, any term sheets, emails or draft documents.
 
Section 4.2          Construction.  References in the singular shall include the
plural, and vice versa, unless the context otherwise requires.  References in
the masculine shall include the feminine and neuter, and vice versa, unless the
context otherwise requires.  Headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meanings of the
provisions hereof.  Neither party, nor its respective counsel, shall be deemed
the drafter of this Agreement for purposes of construing the provisions of this
Agreement, and all language in all parts of this Agreement shall be construed in
accordance with its fair meaning, and not strictly for or against either party.
 
Section 4.3          Governing Law.  This Agreement shall in all respects be
construed in accordance with and governed by the substantive laws of the State
of New York, without reference to its choice of law rules.
 
Section 4.4          Counterparts.  This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument.  Any counterpart or other
signature hereon delivered by facsimile shall be deemed for all purposes as
constituting good and valid execution and delivery of this Agreement by such
party.
 
[Signature Page Follows]

 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.


“HOLDER”:
 
“COMPANY”:
         
PDL BIOPHARMA, INC.
       
By:
   
By:
           
Name:
   
Name:
           
Title:
   
Title:
 

 
Signature Pages to Purchase Agreement
[Name of Holder]

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
Form of Indenture


 
6

--------------------------------------------------------------------------------

 
 
EXHIBIT B
Purchasing Beneficial Owners


Name of
Beneficial Owner
 
Principal Amount of
Purchased Notes
                 

 
 
7

--------------------------------------------------------------------------------

 
